Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (Currently Amended): A trailer oscillation and stability control device comprising:
an accelerometer configured to measure lateral acceleration of a trailer and to generate corresponding trailer lateral acceleration signals;
an angular rate sensor configured to measure rate of angular trailer deflection about a hitch pivot point and to generate corresponding angular trailer deflection rate signals;
an oscillation detection discriminator coupled with the accelerometer and the angular rate sensor and configured to detect oscillatory lateral trailer motion based on acceleration signals, wherein the oscillation detection discriminator is configured to detect oscillatory lateral trailer motion without taking trailer length into account

received from the accelerometer and angular trailer deflection rate signals received from the angular rate sensor, and to generate corresponding oscillatory event data; and 
a brake controller configured to generate a trailer braking control signal in response to oscillatory event data received from the oscillation detection discriminator.


Claim 18 (currently amended): A trailer oscillation detection method comprising the steps of:
obtaining a trailer acceleration value from an acceleration signal received from an accelerometer carried by the trailer;
deriving an angular trailer deflection value from an angular trailer deflection rate signal received from an angular rate sensor carried by the trailer; and
detecting oscillatory lateral trailer motion by determining whether the acceleration value and the angular deflection value exceed respective pre-determined threshold values.
wherein the step of detecting oscillatory lateral trailer motion is executed without taking trailer length into account.

21. (Cancelled)
22. (Cancelled)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668

/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
8/2/2022